Name: Commission Regulation (EEC) No 1899/81 of 9 July 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 7 . 81 Official Journal of the European Communities No L 188/ 15 COMMISSION REGULATION (EEC) No 1899/81 of 9 July 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by the Act of Accession of Greece, and in particular Article 27 (5) thereof, Whereas the period of validity of the method for adjusting the world market price for colza and rape seed laid down in Article 5a of Council Regulation No 1 15/67/EEC (2), as last amended by Regulation (EEC) No 1779/81 (3), has been extended until 30 June 1982 ; whereas it is therefore necessary to adapt Commission Regulation (EEC) No 1 204/72 (4), as last amended by Regulation (EEC) No 1202/81 (5 ) ; In the second subparagraph of Article 38 (2) of Regula ­ tion (EEC) No 1204/72, the date '30 June 1981 ' is hereby replaced by the date '30 June 1982'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1981 . For the Commission The President Gaston THORN (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No 111 , 10 . 6 . 1967, p . 2196/67 . (3 ) OJ No L 176, 1 . 7 . 1981 , p . 5 . (4 ) OJ No L 133 , 10 . 6 . 1972, p . 1 . (5 ) OJ No L 122, 6 . 5 . 1981 , p . 19 .